        Case 2:20-cr-00120-CKD Document 6 Filed 09/17/20 Page 1 of 3


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    LINDA C. ALLISON, #179741
     Federal Defenders Office
3    Assistant for the Federal Defender
     801 I Street, 3rd Floor
4    Sacramento, CA 95814
     Tel: 916-498-5700 Fax: 916-498-5710
5
     Attorneys for Defendant
6    SAMUEL NIXON
7
8
9                               IN THE UNITED STATES DISTRICT COURT
10                             FOR THE EASTERN DISTRICT OF CALIFORNIA
11
12   UNITED STATES OF AMERICA,                   )   Case No. 2:20-CR-120-CKD
                                                 )
13        Plaintiff,                             )   STIPULATION AND ORDER TO CONTINUE
                                                 )   STATUS CONFERENCE
14                        v.                     )
                                                 )   Date: September 17, 2020
15   SAMUEL NIXON,                               )   Time: 9:30 a.m.
                                                 )   Judge: Hon. Carolyn K. Delaney
16       Defendant.                              )
                                                 )
17                                               )
18           IT IS HEREBY STIPULATED between the parties through their respective counsel,
19   Alstyn Bennett, Special Assistant United States Attorney, and Linda C. Allison, Assistant Federal
20   Defender, attorney for SAMUEL NIXON, that the Court continue the status conference hearing
21   on September 17, 2020 at 9:30 a.m. to October 15, 2020 at 9:30 a.m.
22           The parties also agree that the ends of justice served by granting defendant’s request for a
23   continuance outweighs the best interest of the public and the defendant in a speedy trial, counsel
24   is waiting for discovery and needs time to review and discuss the discovery with her client, and to
25   conduct further investigation and discuss plea negotiations with the government.
26           The parties are in agreement to continue the status conference to October 15, 2020.
27   Additionally, the parties stipulate that for the purpose of computing time under the Speedy Trial
28

      Stipulation and [Proposed] Order to             -1-
      Continue Status Conference
       Case 2:20-cr-00120-CKD Document 6 Filed 09/17/20 Page 2 of 3


1    Act, the Court should exclude time from the date of this order through October 15, 2020, for
2    defense preparation and investigation pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv)
3    [reasonable time to prepare] (Local Code T4).
4
5    DATED: September 16, 2020                             Respectfully submitted,
6
7                                                          HEATHER WILLIAMS
                                                           Federal Defender
8
                                                           /s/Linda C. Allison
9                                                          LINDA C. ALLISON
                                                           Assistant to the Federal Defender
10
11                                                         Attorneys for Defendant
                                                           SAMUEL NIXON
12
13   Dated: September 16, 2020                             McGREGOR W. SCOTT
                                                           United States Attorney
14
15
                                                           /s/ Alstyn Bennett________
16                                                         ALSTYN BENNETT
                                                           Special Assistant United States Attorney
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and [Proposed] Order to            -2-
      Continue Status Conference
        Case 2:20-cr-00120-CKD Document 6 Filed 09/17/20 Page 3 of 3


1                                                 ORDER
2            The Court orders that the time from the date of the parties’ stipulation, September 16, 2020,
3    up to and including October 15, 2020, shall be excluded from computation of time within which
4    the trial of this case must be commenced under the Speedy Trial Act, pursuant to 18 U.S.C. §3161
5    (h)(7)(A) and (B)(iv) T4 [reasonable time for counsel to prepare] (Local Code T4). It is further
6    ordered that the September 17, 2020, status conference shall be continued until October 15, 2020
7    at 9:30 a.m.
8            IT IS SO ORDERED.
9
     Dated: September 17, 2020
10
11
     ________________________________
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and [Proposed] Order to             -3-
      Continue Status Conference
